Honorable James E. Barlow       Opinion NO. c-586
Criminal District Attorney
Bexar County                    Rer After January 1, 1966,
San Antonio, Texas                  what statute will govern
                                    the appointment,,removal
                                    and compensationof
                                    grand jury bailiffs in
Dear Mr. Barlow:                    Bexar County?
        You have requested the Attorney General's opinion
concerning the statutes that will govern the appointment,
removal and compensationof grand jury bailiffs in Bexar
County after January 1, 1966.
        Your opinion request and the briefs submitted point
out that there appear to be at present three statutes bear-
ing upon the question presented. These statutes are Article
lg.36 of the Code of Criminal Procedure, (Acts, 1965, 59th
m3., Ch. 722 - S.B. 107)~ Article 67h, Vernon's Code of
Criminal Procedure; and Article 199?37)(Q), Vernon's Civil
Statutes.
        The latter two statutes are still in effect by virtue
of the provisions of Article 54.02, Section l(b) and Section
2(a), Code of Criminal Procedure, respectively,saving them
from repeal.
        Both of the latter statutes are special legislatZon,
and according to the general rules of statutory construction,
would govern over the provisions of Article lg.36 of the new
Code of Criminal Procedure in event of any conflict. Of the
latter two statutes, Article 199 37)(Q) applies specifically
to Bexar County, while Article 3L7h has a broader application,
i.e., to counties with a population of 25O,OOO or more in-
habitants. Thus, according to the above rule of statutory
construction,Article 199(37)(Q)would govern over the more
general provisions of Article 367h.
        Therefore, according to Article 199(37)(Q),the Dls-
trlct Judges of the 144th and 175th District Courts shall
alternatelyappoint grand jury bailiffs not to exceed seven.
                          -2828-
Honorable James E. Barlow, Page 2 (C-586)


Each Judge may appoint three of such bailiffs, and If needed,
may jointly appoint the seventh such bailiff. Balllffs thus
appointed are subject to removal at the will of the Judge or
Judges so appointing them.
        This does not mean, however, that Article 36711is with-
out any force or effect. Since Article 199(37)(Q)provides
only for a method of selectionand removal of such bailiffs,
Article 367h will control as to the method of fixing the com-
pensation of such bailiffs, which compensationshall be fixed
by the CommissionersCourt of Bexar County together with an
automobile allowance to be set by the CommlsslonersCourt,
all in accordancewith the provisions of such statute.
                      SUMMARY
            Article 199(37)(Q),V.C.S., governs the
         appointmentand removal of grand jury ball-
         iffs in Bexar County. Article 367h, V.C.C.P.,
         governs the compensationof such grand jury
         bailiffs.
                                     Yours very truly,
                                     WAGGONER CARR
                                     Attorney General of Texas


                                *g

                                     Assistant'AttorneyGeneral
GJP/dt
APPROVED!
OPINION COMMITTEE
W. V. Geppert, Chairman
Douglas W. Chllton
Charles B. Swanner
Thomas H. Routt
APPROVED FOR TRE ATTORNEY GENERAL
BY T. B. Wright

                             -2829-